AMENDED AND RESTATED SHAREHOLDERS AGREEMENT BY AND BETWEEN LA GENERALE DES CARRIERES ET DES MINES AND LUNDIN HOLDINGS LTD. TEMBO LTD. FARU LTD. MBOKO LTD. CHUI LTD. MOFIA LTD. DATED:28 September 2005 CONFIDENTIAL Table of Contents 1. DEFINITIONS AND GENERAL PROVISIONS 2 1.1Definitions 2 1.2Currencies 8 1.3Gender and Plural 8 1.4Schedules 8 1.5Laws 9 1.6Periods of Time 9 1.7General Interpretation 9 1.8No Partnership 9 1.9Other Business Opportunities 10 1.10Implied Covenants 10 1.11Accounts and Financial Statements 10 2. OBJECT 10 2.1Object 10 3. INITIAL ARRANGEMENTS 11 3.1Amendment and Restatement ofthe Formation Agreement 11 3.2Undertaking to Pay the Transfer Bonus 11 3.3Transfer of Property; Delivery of Data; and Maintenance of Rights andtitles on the property 12 3.4By-Laws 12 3.5Share Capital Increase of T.F.M 12 4. FEASIBILITY STUDY ARRANGEMENTS AND ADVANCES 13 4.1Funding 13 4.2The Project 13 4.3Collaboration in the Preparation of the Feasibility Study 14 4.4Delivery of the Feasibility Study 15 5. INVESTMENT FINANCING 15 5.1Investment Financing 15 5.2Cooperation in Financing 15 6. DURATION OF AGREEMENT AND REMEDIES 15 6.1Term 15 6.2Early Termination by Lundin Holdings 15 6.3Early Termination by Gécamines 16 6.4Liquidation 16 6.5Breach by Gécamines or the State 16 7. COVENANTS, REPRESENTATIONS AND WARRANTIES 17 7.1Covenants, Representations and Warranties of the Lundin Shareholdersand Gécamines 17 7.2Additional Covenants, Representations and Warranties of Lundin 17 7.3Additional Covenants, Representations and Warranties of Gécamines 17 7.4Survival of Covenants, Representations and Warranties 20 7.5Trabeka Dispute 20 8. [Intentionally Left Blank] 20 9. IMPLEMENTATION OF PROVISIONS CONCERNING SHAREHOLDERS 20 9.1Effect of Agreement 20 9.2Conflict 20 9.3Ratification of this Agreement 21 9.4Endorsement upon Share Certificates 21 9.5Subsequent Shareholders Bound 21 9.6Shares 21 10. ORGANIZATION 21 10.1Management and Control 21 10.2Board 21 10.3Management Powers 22 10.4Non-Arm’s Length Transactions 23 11. DISTRIBUTION OF PROFITS AND AUDIT 23 11.1Distribution of Profits 23 11.2Advances Against Distributions of Profits 23 11.3Audits of T.F.M 24 12. THE MANAGING DIRECTOR 24 12.1Appointment and Remuneration of Managing Director 24 12.2Powers and Duties of Managing Director 24 12.3Information on Operations 24 12.4Management Team 24 12.5Indemnity 25 13. ADVISOR AGREEMENT AND SERVICE CONTRACTS 25 13.1Confirmation of Advisor Agreement 25 13.2Further Gécamines Participation and Service Contracts 25 13.3Renegotiation/Termination of Advisor Agreement 25 14. PROGRAMS AND BUDGETS 26 14.1Operations Pursuant to Programs and Budgets 26 14.2Presentation of Programs and Budgets 26 14.3Review and Approval or Modification of Proposed Programs and Budgets 26 14.4Notice of Approved Program and Budget to Shareholders 26 14.5Budget Overruns; Program Changes 26 15. RESTRICTIONS UPON TRANSFERS 26 15.1Rules Governing Transfers 26 15.2Permitted Encumbrances 26 15.3Transfer to Affiliates 27 15.4Right of Preemption 27 15.5Failure to Sell to the Offeror 28 15.6Waiver 28 15.7Terms of Sale 28 15.8Permitted Transfers by Lundin Holdings to Development Entities 29 15.9Breach of Restrictions Upon Transfers 29 16. DISPUTES 29 16.1Amicable Settlement 29 16.2Arbitration 29 16.3Disputes with the State 30 16.4Jurisdiction 30 16.5Waiver of Immunity of Execution 30 17. NOTICES 30 17.1Notices 30 18. Force Majeure 32 18.1Force Majeure 32 19. CONFIDENTIALITY 33 19.1Confidentiality 33 20. MISCELLANEOUS 33 20.1Amendments 33 20.2Assignment 33 20.3Enurement 33 20.4Severability 33 20.5Waiver 33 20.6Entire Agreement 33 20.7Further Undertakings 33 20.8Environment 34 20.9Congolese Cobalt Institute 34 20.10Language 34 21. EFFECT ON FORCE MAJEURE 34 21.1Effect on Force Majeure 34 22. ENTRY INTO FORCE 34 Schedule A:The Property Schedule B:Form of Amended and Restated By-Laws of T.F.M. AMENDED AND RESTATED SHAREHOLDERS AGREEMENT This
